UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 10, 2009 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-31826 (Commission file number) 42-1406317 (IRS Employer Identification No.) 7711 Carondelet Avenue, St. Louis, Missouri 63105 (Address of principal executive office and zip code) Registrant’s telephone number, including area code: (314) 725-4477 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE On December 10, 2009, the Company issued a press releasescheduling its 2010 financial guidance conference call and reaffirming its 2009 financial guidance. The full text of the press release is included as Exhibit 99.1 to this report. The information contained in the website cited in the press release is not a part of this report. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. 99.1 Press release of Centene Corporation issued December10, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 10, 2009 CENTENE CORPORATION By: /s/ WILLIAM N. SCHEFFEL William N. Scheffel Executive Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit Number Description Press release of Centene Corporation issued December 10, 2009.
